FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

BINYAM MOHAMED; ABOU ELKASSIM         
BRITEL; AHMED AGIZA; MOHAMED
FARAG AHMAD BASHMILAH; BISHER
AL-RAWI,                                     No. 08-15693
             Plaintiffs-Appellants,
                v.                            D.C. No.
                                          5:07-CV-02798-JW
JEPPESEN DATAPLAN, INC.,                       ORDER
              Defendant-Appellee,
UNITED STATES OF AMERICA,
              Intervenor-Appellee.
                                      
                   Filed October 27, 2009


                           ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Circuit
Rule 35-3. The three-judge panel opinion shall not be cited as
precedent by or to any court of the Ninth Circuit.

  Judges Reinhardt, McKeown, Gould, Bybee, Milan D.
Smith, Jr. and Ikuta did not participate in the deliberations or
vote in this case.




                             14743
                             PRINTED FOR
                   ADMINISTRATIVE OFFICE—U.S. COURTS
                BY THOMSON REUTERS/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                          © 2009 Thomson Reuters/West.